Order entered March 31, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01412-CV

                                  WHOA USA, INC., Appellant

                                                  V.

                             REGAN PROPERTIES, LLC, Appellee

                       On Appeal from the 219th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 219-04211-2011

                                              ORDER
       We GRANT appellant’s March 27, 2014 unopposed motion for an extension of time to

file a reply brief. Appellant shall file its reply brief on or before April 16, 2014.


                                                        /s/    ADA BROWN
                                                               JUSTICE